                      I IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JASON COATES,
 Plaintiff,

 v.                                                               Case No. 18–CV–01961–JPG

 JOHN D. ROGERS,
 Defendant.

                                       JUDGMENT

       This matter having come before the Court and the Court having dismissed the Complaint,

IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Jason Coates’s claims against

Defendant John D. Rogers are DISMISSED WITHOUT PREJUDICE.


Dated: February 6, 2020                           MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk
Approved by: s/J. Phil Gilbert
             U. S. District Judge
